Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 7-13, 20-22, 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are currently presented are directed towards a method (and computer program product, and apparatus) for deblocking. The closet prior art is directed towards Kotra et al., (U.S. Pub. No. 20200382775-A1) in view of Kwan et al., (U.S. Pub. No. 20060165181-A1). Kotra is related to the field of picture processing, for example still picture and/or video picture coding. In addition, Kotra discloses coding blocks in which coding block Q uses sub-pu tools (in general sub-block tools), see fig. 4. Kwan is related a video processing apparatus and methodology are implemented as a combination of a processor and a video decoding hardware block to decode video data by performing piecewise processing of overlap smoothing and in loop-deblocking in a macroblock-based fashion. In addition, Kwan discloses In addition or in the alternative, all or part of the top and/or bottom (horizontal) edges of the block are subjected to a smoothing filter process (212). In addition to overlap smoothing, a deblocking filter process may be applied to all or part selected horizontal boundary lines of the 8.times.8 blocks (213) and/or to all or part selected horizontal boundary lines of the 8.times.4 sub-blocks (214). In addition or in the alternative, the deblocking filter process may be applied to all or part selected vertical boundary lines of the 8.times.8 blocks (215) and/or to all or part selected vertical boundary lines of the 4.times.8 sub-blocks (216), [0035]. The combination of Kotra (modified by Kwan) does not explicitly disclose the method (and computer program product, and apparatus) for deblocking including “deblocking a sub-block boundary within the B2 block such that not more than 2 samples on the side of the sub-block boundary within the B2 block that is closest to the block boundary between B1 and B2 are modified by the deblocking, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486